DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.
Claims 16-20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 08/13/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/13/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheider et al. (US 2018/0037493 A1).
Regarding claims 1-6,
Scheider teaches a glass-ceramic comprising: 45-62 wt% of SiO2, 20-40 wt% of Al2O3, 5-16 wt% of MgO, and 0-8 wt% TiO2 (Scheider: abstract; par. 0039). The disclosed wt% ranges overlap with the claimed proportions when converted to mol%. For example, a selected embodiment which comprises 62 wt% of SiO2, 20 wt% of Al2O3, 6 wt% of Li2O, 10 wt% of MgO, 1 wt% of ZrO2, and 1 wt% of TiO2 converts to 60.79 mol% of SiO2, 11.55 mol% of Al2O3, 14.62 mol% of MgO, and 0.75 mol% of TiO2 which satisfies claims 1 and 2.  Claim 3 is satisfied as each of the at least B2O3, ZnO, and TiO2 each may comprise 0 mol%.
The glass-ceramic further comprises a secondary crystalline phase comprising a quartz or keatite solid solution formed into a crystalline phase by Al2O3 and SiO2 and may comprise further components such as TiO2 and magnesium titanate, SiO2, or magnesium silicates (Scheider: par. 0028-0030 and 0034-0035). Thus, the second phase may be considered a magnesium aluminosilicate crystallite which comprises at least three of TiO2, SiO2, and Mg-stuffed β-quartz, MgTiO5, etc. The secondary phase may be present in at least 5 vol% of the glass-ceramic with overlapping compositions and compositional proportions for the claimed components which is taught by Scheider to comprise at least 45 vol% in a first phase (Scheider: par. 0025-0029 and 0033). Thus, while the relative concentrations are not provided in wt%, there is a reasonable expectation that the at least 5 vol% would overlap, once converted to wt%, with the broadly claimed range of 5 wt% to 80 wt% for the magnesium aluminosilicate crystalline phase given that the first and second phases in Scheider may be approximately the same concentration in terms of volume up to the first phase being substantially higher in vol % compared to the second phase.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. Or in the alternative, where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
Regarding claims 9-13,
Schneider teaches the glass-ceramic required by claim 1. Schneider further teaches the glass-ceramic may be configured to have a dielectric constant of between 5 and 8 which overlaps with the claimed 6.0 (Schneider: par. 0086). Schneider is silent towards the dielectric loss of 0.001 or less 1 GHz or less, 10 GHz or less, 10 GHz or more, and 0.001 or less for signals having a frequency range between 25 GHz to 60 Hz. However, Scheider does teach embodiments which teach the claimed dielectric constant, has overlapping proportions and compositions for the glass-ceramic as explained in the rejection of claims 1-6 above, and is formed by a substantially Schneider: par. 0097-0112).
Thus, it is expected that the resulting glass-ceramic may also possess the claimed properties. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 14,
Schneider teaches the glass-ceramic required by claim 1. Schneider further teaches the glass-ceramic is configured as a plate (a two-dimensional plane) having a dimension of at least 25 cm which is within the claimed range of at least 1 cm (Schneider: par. 0108).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scheider in view of Boek et al. (US 2017/0240460 A1 which has priority to WO 2016/069823 A1).
Regarding claim 15,
Schneider teaches the glass-ceramic required by claim 1. Schneider further teaches the glass-ceramic may be applied to the semiconductor field but is silent towards the semiconductor Boek: abstract; par. 0066).
Schneider and Boek are in the corresponding field of glass-ceramics for use in electronic devices. Therefore, it would be obvious to one of ordinary skill in the art to apply the glass-ceramic of Schneider into a semiconductor circuit device as it is known in the art to be advantageous to utilize glass-ceramics in this field for the intended applications as taught by Boek.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art of record does not teach or suggest a magnesium aluminosilicate that comprises at least MgAl2O4/ZnAl2O4 and MgTiO5. There is not teaching or suggestion to modify Schneider or Boek to comprise the specific oxide combination. It would constitute impermissible hindsight to make insert these oxides without motivation from the cited art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783